          Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 1 of 23




DUANE MORRIS LLP
Evangelos Michailidis
1540 Broadway
New York, New York 10036
Phone: (212) 471-1864
Email: emichailidis@duanemorris.com
Attorneys for Plaintiff New York Bay Capital, LLC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
New York Bay Capital, LLC,

                                   Plaintiff,                            Case No. 1:19-cv-03618-GHW

                 -vs-

Cobalt Holdings, Inc.,

                                    Defendant.
---------------------------------------------------------------------X




    PLAINTIFF NEW YORK BAY CAPITAL, LLC’S MEMORANDUM OF LAW IN
      SUPPORT OF MOTION TO STAY DEFENDANT’S FINRA ARBITRATION




                                         DUANE MORRIS LLP
                                             1540 Broadway
                                      New York, New York 10036
                                             (212) 692-1000
                           Attorneys for Plaintiff New York Bay Capital, LLC.
            Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 2 of 23




                                                            Table of Contents

                                                                                                                                            Page

PRELIMINARY STATEMENT .....................................................................................................1

FACTS .............................................................................................................................................3

           The Advisory Contract ........................................................................................................ 3

           NYBAY rendered promised financial advisory services .................................................... 5

           Forum Selection Clause & Merger Clause ......................................................................... 6

           Cobalt’s Excuses for Non-Payment .................................................................................... 6

           FINRA Arbitration .............................................................................................................. 8

I.         THIS COURT HAS THE POWER TO STAY THE FINRA ARBITRATION
           AND SHOULD EXERCISE THIS POWER TO PRESERVE THE INTENT OF
           THE PARTIES TO RESOLVE DISPUTES THROUGH JUDICIAL ACTION ................9

II.        THE ADVISORY CONTRACT REQUIRES ALL DISPUTES AND
           PROCEEDINGS TO BE RESOLVED BY JUDICIAL ACTION IN THIS
           COURT NOT ARBITRATION.........................................................................................10

III.       THE FORUM SELECTION CLAUSE DISPLACES THE FINRA
           ARBITRATION EVEN THOUGH THE CLAIMS IN THE FINRA
           ARBITRATION AND THE SDNY ACTION ARE DIFFERENT ..................................13

IV.        THE FORUM SELECTION CLAUSE DISPLACES THE FINRA
           ARBITRATION EVEN THOUGH THE PARTIES IN THE FINRA
           ARBITRATION AND THE SDNY ACTION ARE DIFFERENT ..................................14

V.         FINRA RULE 12200 IS INAPPLICABLE BECAUSE COBALT IS NOT A
           “CUSTOMER” UNDER THE FINRA CODE ..................................................................15

VI.        COBALT WAS REQUIRED BUT FAILED TO ASSERT FRAUD AS A
           COMPULSORY COUNTERCLAIM IN THE SDNY ACTION .....................................17

CONCLUSION ..............................................................................................................................18




                                                                         i
            Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 3 of 23




                                                    TABLE OF AUTHORITIES

                                                                                                                                           Page

Cases

Adam v. Jacobs, 950 F.2d 89 (2d Cir. 1991) .................................................................................18

Applied Energetics, Inc. v. NewOak Capital Mkts., L.L.C., 645 F.3d 522 (2d Cir.
   2011) ........................................................................................................................................12

Brown v. Web.com Grp., Inc., 57 F. Supp. 3d 345 (S.D.N.Y. 2014) .............................................10

Califano v. Yamasaki, 442 U.S. 682 (1979) ..................................................................................10

Citigroup Global Mkts, Inc. v. Abbar, 761 F.3d 268 (2d Cir. 2014) .............................................17

Citigroup Global Mkts. Inc. v. All Children’s Hospital, Inc., 5 F. Supp. 3d 537
    (S.D.N.Y. 2014) ................................................................................................................. 12-14

Deutsche Bank Sec., Inc. v. Roskos, No. 15CV534-LTS, 2016 WL 9446863
   (S.D.N.Y. Aug. 4, 2016) ..........................................................................................................16

Goldman, Sachs & Co. v. North Carolina Mun. Power Agency No. One, No. 13
   Civ. 1319(PAC), 2013 WL 6409348 (S.D.N.Y. Dec. 9, 2013) ......................................... 11-13

Greenfield v. Philles Records, 780 N.E.2d 166, 98 N.Y.2d 562 (2002) ........................................10

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79 (2002).........................................................10

Int’l Private Satellite Partners, L.P. v. Lucky Cat Ltd., 975 F. Supp. 483
    (W.D.N.Y. 1997) .....................................................................................................................14

Jones v. Ford Motor Credit Co., 358 F.3d 205 (2d Cir. 2004) ......................................................18

Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 701 F. Supp. 2d 568
  (S.D.N.Y. 2010) .......................................................................................................................18

Nanopierce Tech., Inc. v. Southbridge Capital Mgmt., No. 02-0767, 2003 WL
   22882137 (S.D.N.Y. Dec. 4, 2003)..........................................................................................14

NML Capital, Ltd. v. Republic of Argentina, 699 F.3d 246 (2d Cir. 2012) .....................................9

In re Optimal U.S. Litig., 813 F. Supp. 2d 351 (S.D.N.Y. 2011) ..................................................15

Premium Risk Grp., Inc. v. Legion Ins. Co., 294 A.D.2d 345, 741 N.Y.S.2d 563
   (2d Dep’t 2002) ........................................................................................................................10

UBS Fin. Servs., Inc. v. Carilion Clinic, 706 F.3d 319 (4th Cir. 2013).........................................16


                                                                        ii
            Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 4 of 23




United States v. Aquavella, 615 F.2d 12 (2d Cir. 1979) ................................................................18

Weingard v. Telepathy, Inc., No. 05 Civ. 2024(MBM), 2005 WL 2990645
   (S.D.N.Y. Nov. 7, 2005) .................................................................................................... 14-15

Other Authorities

FED. R. CIV. P. 13(a)................................................................................................................. 17-18

FED. R. CIV. P. 13(c).......................................................................................................................17

FINRA Rule 12200 ........................................................................................................................15




                                                                     iii
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 5 of 23




       Plaintiff New York Bay Capital, LLC (“NYBAY”), by and through its counsel, file this

motion to stay defendant Cobalt Holdings, Inc. (“Cobalt”) from proceeding with an arbitration it

filed before the Financial Regulatory Authority (“FINRA”), on or around January 27, 2020

(Arbitration Number 20-00308) for the reasons set forth below.

                                 PRELIMINARY STATEMENT

       This is a straightforward breach of contract case. NYBAY entered into an agreement with

Cobalt to act as its financial advisor in connection with its efforts to raise funds to develop a

massive telecommunications project in Mexico. The engagement was successful and culminated

in substantial debt financing transaction. According to the clear terms of the parties’ agreement,

NYBAY is entitled to a percentage of that transaction as payment for its contribution in

facilitating that deal. Cobalt refuses to honor the clear terms of that agreement, necessitating the

commencement of this action.

       Cobalt has hurled any number of meritless excuses for non-payment during this

protracted dispute, in which Cobalt has cycled through two law firms and is now on its third. A

recurring pretext is that Cobalt was somehow deceived into entering into the agreement with

NYBAY based on unspecified misrepresentations and omissions about its status as a broker

dealer. Cobalt first raised this position to NYBAY in the summer of 2018 when Cobalt was

represented by the firm Nixon Peabody LLP. Cobalt again raised the issue in the summer of

2019 when Cobalt was represented by the firm Reed Smith LLP.

       Each time, NYBAY was able to swat away this baseless assertion by reminding Cobalt

and its counsel that page 1 of the parties’ contract conspicuously disclaims that NYBAY is not a

broker dealer. As a result, when it came time for Cobalt to answer the Complaint, Cobalt did not

assert a counterclaim for fraud or any other counterclaim for that matter.
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 6 of 23




       However, on January 27, 2020, approximately 9 months after the commencement of this

action and in the middle of revealing document discovery, Cobalt (n/k/a Gignet, Inc.) initiated an

arbitration with FINRA against NYBAY’s managing partner, Mr. Julio A. Marquez, and an

important business affiliate of NYBAY’s, Young America Capital LLC, asserting the familiar

pretext that Mr. Marquez somehow defrauded Cobalt because NYBAY is not a registered broker

dealer. The fact that the fraud claim is entirely without merit is beside the point for purposes of

this motion. The arbitration itself is patently improper and should be stayed in favor of this

action for the following five reasons:

       First, the parties’ contract contains a broad and mandatory forum selection provision

consenting to the jurisdiction of this Court for “any action, suit or proceeding arising out of or

relating to this Engagement or any of the transactions contemplated hereby.” Furthermore, the

agreement contains a merger clause that makes it abundantly clear that the contract represents the

“entire understanding of the parties relating to the subject matter hereof and supersedes and

cancels any prior communications, understandings and Engagements between the parties with

respect to the subject matter hereof.” This Court has routinely held that such provisions merit

staying a parallel FINRA arbitration.

       Second, the fact that the Cobalt’s FINRA arbitration involves different claims is of no

effect on the governance of the parties’ forum selection clause over the FINRA dispute because

the FINRA arbitration claims are “inextricably linked” to the claims before this Court and both

actions involve the same contract, transaction and services.

       Third, the fact that Cobalt’s FINRA arbitration involves different parties is also of no

effect on the governance of the forum selection clause over the FINRA dispute because Mr.

Marquez and Young America Capital, LLC are both “closely related” to the issues pending




                                                  2
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 7 of 23




before this Court. Mr. Marquez is the managing partner of NYBAY, negotiated the terms of the

contract with Cobalt and rendered services on behalf of NYBAY for Cobalt pursuant to that

agreement. Young America Capital, LLC is a potential third party beneficiary of the agreement if

the parties required the services of a broker dealer to consummate a transaction.

       Fourth, FINRA Rule 12200, which essentially mandates arbitration between “customers”

and members of FINRA, does not apply in this case because Cobalt is not a “customer” of either

Mr. Marquez or Young America Capital, LLC. Cobalt does not have an account with either Mr.

Marquez or Young America Capital, LLC and has not purchased goods or services from Mr.

Marquez, in his individual capacity, or Young America Capital, LLC.

       Fifth, Cobalt’s FINRA arbitration claims amount to compulsory counterclaims that

Cobalt failed to assert in a timely fashion.

       For all of these reasons and in the interest of judicial economy, NYBAY respectfully

requests that this Court grant NYBAY’s motion and stay Cobalt’s FINRA arbitration.

                                               FACTS

       NYBAY is a New York-based boutique financial advisory firm experienced in foreign

markets, especially Mexico. Cobalt is a wireless broadband development company that, for the

period relevant to this action, was seeking to develop an $82.5 million telecommunications

project in a region of Mexico known as the Riviera Maya (the “Project”). Cobalt was looking to

raise funds to do so and required the assistance of a financial advisor suited to provide such

services in Mexico.

                                       The Advisory Contract

       On July 15, 2017, Cobalt and NYBAY entered into a mutual non-disclosure agreement

(the “NDA”) to exchange and evaluate confidential documents. The NDA contained an explicit

and broad non-circumvention provision. Thereafter, on August 10, 2017, the parties entered into


                                                 3
          Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 8 of 23




an agreement (the “Advisory Contract”) where NYBAY agreed “to act as [Cobalt’s] financial

advisor in connection with the intended US$ 25 million debt or equity investment into the

Project from third-parties (the “Transaction”).” A copy of the Advisory Contract is attached as

Exhibit 1 to the Declaration of Evangelos Michailidis, dated March 25, 2020 (“Michailidis

Dec.”).

          It bears elaborating on precisely what services NYBAY agreed to render for Cobalt as

they are a central issue in this matter and the FINRA arbitration. Section 1 of the Advisory

Contract describes the services as follows:

                 Services to be Rendered. In connection with this engagement,
                 NYBAY will provide advice and assist [Cobalt] with the business
                 plan, valuation, structuring, negotiation and implementation of the
                 Transaction. In particular, we will use our best efforts to identify and
                 introduce to you potential investors, partners and/or lenders to
                 complete the proposed Transaction, as well as assist you in the
                 preparation and presentation of analyses required by such third
                 parties, or other parties identified by you, to properly evaluate these
                 opportunities.

          The Advisory Contract conspicuously disclaims that NYBAY is not a broker-dealer, and

should such service becomes necessary, it will refer Cobalt to Young America Capital LLC

(“YAC”):

                 …NYBAY is neither a law firm nor an accounting/tax firm nor a
                 broker-dealer. Should [Cobalt] require the services of a law firm or
                 accounting/tax firm, we may recommend several. Should [Cobalt]
                 require a U.S. broker-dealer, NYBAY will refer [Cobalt] to Young
                 America Capital LLC.

          Cobalt agreed to pay NYBAY a non-refundable retainer of $15,000 for credit against

future success fees. Specifically, Cobalt agreed to pay NYBAY for its financial advisory services

either 3% of any loan amount in a debt transaction or 6% of any investment in an equity

transaction, provided the lender or investor was either (i) introduced to the Cobalt by NYBAY or




                                                    4
           Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 9 of 23




(ii) participated in the debt or equity transaction wholly or partly as a result of NYBAY’s efforts.

All payments were to be “payable [to NYBAY]…on the closing day and as a condition to

closing…” Furthermore, Section 3 provides that “[i]n the event that a portion of the investment

amount or loan is paid at a date after the initial closing…the fees will be paid…when [Cobalt] or

any Project-related person or entity receives additional proceeds.”

                      NYBAY rendered promised financial advisory services

       In keeping with the scope of services under Section 1 of the Advisory Contract, NYBAY

prepared and presented on behalf of Cobalt to potential third-party lenders, investors and

partners, comprehensive, detailed and extensive confidential work product for the Project

spanning nearly a year’s time (the “Work Product”). The Work Product, which was widely

shared with potential investors, included 1) business plans; 2) business models; 3) multiple series

of spreadsheets and financial evaluations and analyses; 4) marketing and related presentation

materials; and 5) Spanish translations for the use of complex and technical documents for the

Project.

       Further, NYBAY introduced various sources of potential funding that created a

marketplace of competition and facilitated an eventual transaction between Cobalt and one of the

leading multinational financial services company, Credit Suisse Group AG. A business unit of

one of the corporate divisions of Credit Suisse Group AG, Credit Suisse Asset Management

(“Credit Suisse”), ended up agreeing to provide a multi-million dollar credit facility to Cobalt

(through a Mexican subsidiary) for the Project (the “Debt Financing”). The Debt Financing

closed on or around May 31, 2018 (the “Closing”). This transaction did not involve securities.

       Despite keeping its end of the bargain and diligently performing the financial advisory

services it promised, Cobalt refuses to pay NYBAY giving rise to NYBAY’s claims against

Cobalt for, inter alia, breach of the Advisory Contract. NYBAY filed its Complaint against


                                                 5
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 10 of 23




Cobalt in this Court on April 23, 2019 (the “SDNY Action”), as agreed to between the parties

and required under the clear and unequivocal terms of the Advisory Contract.

                            Forum Selection Clause & Merger Clause

       Section 7 of the Advisory Contract states clearly that the parties must resolve “any action,

suit or proceeding arising out of or relating to this Engagement or any of the transactions

contemplated hereby” exclusively in this Court (the “Forum Selection Clause”):

               Each party hereby irrevocably submits to the exclusive jurisdiction
               of the United States District Court for the Southern District of New
               York in any action, suit or proceeding arising out of or relating to
               this Engagement or any of the transactions contemplated hereby,
               and agrees that any such action, suit or proceeding shall be brought
               only in such court.

       The Forum Selection Clause makes no reference to arbitration even though it does

include mandatory mediation as a form of alternative dispute resolution: “Prior to filing a

lawsuit, the parties hereby agree that they will attempt to resolve their differences first by

submitting the matter for resolution to a mediator…”

       The merger clause at Section 9 of the Advisory Contract further reinforces the point that

the Forum Selection Clause is the only agreement between the parties with regards to dispute

resolution (the “Merger Clause”):

       This [Advisory Contract] sets for the entire understanding of the parties relating to
       the subject matter hereof and supersedes and cancels any prior communications,
       understandings and Engagements between the parties with respect to the subject
       matter hereof.

                                Cobalt’s Excuses for Non-Payment

       In the two years that have passed since NYBAY initially demanded payment from

Cobalt, Cobalt has offered three excuses for non-payment. First, Cobalt maintains that it is not

paying any portion of the fees due NYBAY because it is not a registered United States broker

dealer. However, the Project is a purely foreign transaction in Mexico by a Mexican lender doing


                                                  6
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 11 of 23




business in Mexico subject to the telecommunications and other regulatory authority of the

Mexican government.

       Furthermore, the initial transaction involved was for pure debt in the form of a revolving

credit facility line from an international lender. Therefore, there is no basis to say that the sale of

United States securities is involved that would have required the services of a registered broker-

dealer in the United States.

       Moreover, Cobalt explicitly “accepted” and “agreed” under Section 1 of the Advisory

Contract, that the services being rendered by NYBAY for which their fees would be earned was

not that of a United States broker-dealer, and that if the services of one was required NYBAY

would refer Cobalt to YAC. The parties agreed that no United States broker dealer representation

was required and therefore no such referral was made through and including the date of the

Closing.

       Second, Cobalt alleges that NYBAY “did not perform” the services it promised under the

Advisory Contract. However, the comprehensive, extensive and detailed Work Product

generated, presented and negotiated on behalf of Cobalt by NYBAY with potential third party

lenders, investors, or partners identified and introduced to Cobalt by NYBAY, or other third

parties identified and introduced by Cobalt to NYBAY, spanning nearly a year’s time through

the date of the successful Closing, shows that this pretext does not hold up.

       Third, Cobalt alleges that it had to pay closing fees to Credit Suisse for the First Round

Financing and, further, that NYBAY did not introduce this lender to Cobalt. The fees that a

multinational bank or other lenders charge to close for a substantial $32.5 million credit facility,

involving project finance or otherwise, are on their face separate charges. Payment for fees due

and payable to NYBAY are under an entirely separate agreement for distinctly different financial




                                                   7
          Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 12 of 23




advisory, merger and acquisition and related services. Notwithstanding the foregoing, NYBAY

was indeed instrumental in identifying, introducing and actively facilitating the procurement of

Credit Suisse to finance the Project.

       Each of Cobalt’s excuses are set forth in NYBAY’s Complaint at paragraphs 61-79 (ECF

no. 1). Cobalt answered the Complaint on September 6, 2019 and asserted fourteen affirmative

defenses in the most conclusory fashion. Cobalt did not file a counterclaim against NYBAY

though.

                                        FINRA Arbitration

       On January 27, 2020, approximately 9 months after the commencement of the SDNY

Action and in the middle of document discovery in the SDNY Action, Cobalt (n/k/a Gignet, Inc.)

commenced an arbitration with FINRA against NYBAY’s managing partner, Mr. Julio A.

Marquez, and YAC (the “FINRA Arbitration”). See Statement of Claim, Michailidis Dec.,

Exhibit 2. Cobalt alleges that Mr. Marquez violated federal securities laws and FINRA Rules by

having NYBAY act as an investment bank to Cobalt even though it is not a registered broker

dealer and, further, that YAC failed to supervise Mr. Marquez’s investment banking activities.

Cobalt’s claim presupposes that NYBAY acted as an investment bank rather than a financial

advisor.

       The gravamen of the FINRA Arbitration, however, is that Mr. Marquez fraudulently

induced Cobalt into entering the Advisory Contract, notwithstanding that NYBAY conspicuously

disclaims on page 1 of the Advisory Contract that it is not a broker dealer. As alleged in its

Statement of Claim under the heading “MARQUEZ’S DECEPTION,” Cobalt alleges that

“Marquez held himself and NY Bay out to the public as registered investment banking when

they clearly are not” and, further, that “[t]his operated as a fraud and deception upon Cobalt

which justifiably relied on these misrepresentations and omissions of material facts concerning


                                                 8
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 13 of 23




NY Bay as an unregistered broker/dealer.” Under Count One of the Statement of Claim, Cobalt

alleges, in conclusory fashion, that:

               24.     In connection with his negotiations with and on behalf of
               Cobalt, Marquez made materially false statements and omissions of
               material facts, and failed to disclose material facts; including but not
               limited to;
                       a.      That NY Bay was not a registered broker/dealer
                       under the Securities Act of 1933, and was therefore not
                       legally permitted to engage in investment banking business;
                       b.      That Marquez did not possess the requisite
                       registration to participate in investment banking transactions
                       as an investment banking representative;
                       c.      That he failed to notify his member firm about his
                       undisclosed investment banking business through NY Bay,
                       which he was required to do under SEC regulation and
                       FINRA rules;
                       d.      that he engaged in acts, practices and a course of
                       business conduct through NY Bay that operated as a fraud or
                       deceit upon the Claimant with regard to the Investment
                       Banking Contract.
               25. As a result of Marquez’s intentional fraudulent acts and
               omissions, Cobalt has been damaged in an amount to be determined
               at the hearing in the approximate amount of $500,000.

       The SDNY Action and the FINRA Action involve the same underlying facts as they both

relate to the services NYBAY performed for Cobalt pursuant to the Advisory Contract.

Therefore, both actions involve the Advisory Contract, the Project, the Transaction, the Debt

Financing, the Closing, and the same witnesses.

I.     THIS COURT HAS THE POWER TO STAY THE FINRA ARBITRATION AND
       SHOULD EXERCISE THIS POWER TO PRESERVE THE INTENT OF THE
       PARTIES TO RESOLVE DISPUTES THROUGH JUDICIAL ACTION

       It is well established that a “federal court sitting as a court of equity having personal

jurisdiction over a party has power to enjoin him from committing acts elsewhere.” NML

Capital, Ltd. v. Republic of Argentina, 699 F.3d 246, 263 (2d Cir. 2012). Only “the clearest




                                                  9
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 14 of 23




command from Congress” may strip a district court of this power. Califano v. Yamasaki, 442

U.S. 682, 705 (1979). The Federal Arbitration Act imposes no such limitation on this Court.

       Therefore, this Court has authority to enjoin Cobalt from proceeding with the FINRA

Arbitration. In addition, “arbitration is a matter of contract and a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002). NYBAY and Cobalt unequivocally agreed to resolve

their disputes exclusively in this Court, not in arbitration. This Court should preserve their intent,

as detailed below, and stay the FINRA Arbitration.

II.    THE ADVISORY CONTRACT REQUIRES ALL DISPUTES AND
       PROCEEDINGS TO BE RESOLVED BY JUDICIAL ACTION IN THIS COURT
       NOT ARBITRATION

       It is well-settled law in New York that a contractual forum selection clause is prima facie

valid unless proven unreasonable by the party defying the forum selection clause. See e.g.,

Brown v. Web.com Grp., Inc., 57 F. Supp. 3d 345, 359 (S.D.N.Y. 2014); Premium Risk Grp., Inc.

v. Legion Ins. Co., 294 A.D.2d 345, 346, 741 N.Y.S.2d 563, 564-65 (2d Dep’t 2002). Moreover,

“[t]he best evidence of what parties to a written agreement intend is what they say in their

writing[.]’ Thus, a written agreement that is complete, clear and unambiguous on its face must be

enforced according to the plain meaning of its terms.” Greenfield v. Philles Records, 780 N.E.2d

166, 98 N.Y.2d 562, 569 (2002) (internal citations omitted).

       NYBAY and Cobalt, both sophisticated business parties who negotiated the Advisory

Contract at arm’s length, agreed to the “exclusive jurisdiction of the United States District Court

for the Southern District of New York in any action, suit or proceeding arising out of or relating

to this Engagement or any of the transactions contemplated hereby, and agrees that any such

action, suit or proceeding shall be brought only in such court.” Furthermore, NYBAY and Cobalt

agreed that their Forum Selection Clause represented their “entire understanding” and


                                                 10
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 15 of 23




“supersedes and cancels any prior communications, understandings and Engagements between

the parties with respect to the subject matter” set forth in the Advisory Contract.

       This Court has repeatedly held that forum selection provisions with the type of broad and

unequivocal language agreed upon by the parties in the Advisory Contract here demonstrate that

the parties intended to resolve their disputes by judicial action, not arbitration. For example, in

the case Goldman, Sachs & Co. v. North Carolina Mun. Power Agency No. One, plaintiff sought

to stay a FINRA arbitration filed by defendant pursuant to FINRA Rule 12200 based on a forum

selection clause in the parties’ broker dealer agreement, which provided:

               The parties agree that all actions and proceedings arising out of this
               Broker–Dealer Agreement or any of the transactions contemplated
               hereby shall be brought in the United States District Court in the
               County of New York and that, in connection with any such action
               or proceeding, submit to the jurisdiction of, and venue in, such court.

Goldman, Sachs & Co. v. North Carolina Mun. Power Agency No. One, No. 13 Civ. 1319(PAC),
2013 WL 6409348, at *2 (S.D.N.Y. Dec. 9, 2013).

       The contract in that case also included a merger clause which stated that the broker dealer

agreement represented “the entire agreement between the parties relating to the subject matter

hereof, and there are no other representations, endorsements, promises, agreements or

understandings ... between the parties relating to the subject matter hereof.” Id.

       Read together, this Court granted plaintiff’s motion, holding that the parties “clearly

intended to preclude arbitration”:

               Here, the Broker–Dealer Agreement provides “positive assurance”
               that the parties intended to preclude arbitration. The Forum
               Selection Clause requires that “all actions and proceedings arising
               out of [the] Broker–Dealer Agreement or any of the transactions
               contemplated hereby shall be brought in the United States District
               Court in the County of New York.” The clause plainly references
               judicial action by specifying the “United States District Court.” Its
               use of the mandatory language “all actions and proceedings” and
               “shall” preclude resolution of disputes anywhere other than within



                                                 11
          Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 16 of 23




                 this district. Furthermore, the parties included a merger clause
                 providing that “there are no other representations, endorsements,
                 promises, agreements or understandings ... between the parties
                 relating to the subject matter hereof.

Goldman, Sachs & Co., 2013 WL 6409348, at *5 (internal citations omitted).

          The Forum Selection Clause and Merger Clause agreed upon by NYBAY and Cobalt are

substantively identical to those agreed to by the parties in Goldman, Sachs & Co. v. North Carolina

Mun. Power Agency No. One. Like the parties in that case, NYBAY and Cobalt clearly intended

to resolve their disputes by judicial action in this Court, not arbitration. There is ample case law

supporting this proposition. See Applied Energetics, Inc. v. NewOak Capital Mkts., L.L.C., 645

F.3d 522 (2d Cir. 2011) (holding that an agreement’s merger clause and a forum-selection clause

that required adjudication operated to displace a previous or background agreement to arbitrate);

see also Citigroup Global Mkts. Inc. v. All Children’s Hospital, Inc., 5 F. Supp. 3d 537, 540

(S.D.N.Y. 2014) (the plain and mandatory language of the Agreement [‘all actions and

proceedings…shall be brought” in a New York court] combined with the comprehensive merger

clause “unequivocally and exclusively requires adjudication in a New York court of all disputes

arising out of the Agreement and therefore clearly displaces the background FINRA arbitration

rule”).

          In fact, NYBAY and Cobalt went even a step further than the parties in Goldman, Sachs &

Co. v. North Carolina Mun. Power Agency No. One by providing mandatory mediation as the only

mechanism for alternative dispute resolution prior to the commencement of judicial action. If

NYBAY and Cobalt intended to arbitrate their disputes, they would have agreed to it in the

Advisory Contract just as they agreed to mandatory mediation.




                                                12
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 17 of 23




III.   THE FORUM SELECTION CLAUSE DISPLACES THE FINRA ARBITRATION
       EVEN THOUGH THE CLAIMS IN THE FINRA ARBITRATION AND THE
       SDNY ACTION ARE DIFFERENT

       Cobalt will likely argue that the Forum Selection Clause does not displace the FINRA

Arbitration because the SDNY Action and the FINRA Arbitration involve different claims. This

Court has specifically rejected this argument when the arbitration claims are “inextricably

interlinked” to the claims in the judicial action, as is the case here. Citigroup Global Mkts. Inc., 5

F. Supp. 3d at 542.

       In Citigroup Global Mkts. Inc., a plaintiff sought to enjoin defendant from proceeding

with a FINRA arbitration based on broad and mandatory forum selection and merger provisions

in the parties’ broker dealer agreement. Defendant argued that the FINRA claims arose under a

separate underwriter agreement and “mostly concerns alleged wrongdoing by Citigroup in its

role as broker-dealer.” Id. In granting plaintiff’s motion, this Court held that the arbitration

claims were “inextricably linked to the” broker dealer agreement “even if they sounded more in

underwriting or advising.” Defendant “could not escape application of the Forum Section

Clause” by simply alleging different claims in different venues. Id.; See also Goldman, Sachs &

Co., 2013 WL 6409348, at *7 (defendant’s FINRA claims for various misrepresentations and

omissions when plaintiff served as broker dealer pursuant to an underwriter agreement were

covered by the broad mandatory forum selection clause of the parties’ separate broker-dealer

agreement because the provision applied to “all actions and proceedings arising out of [the]

Broker–Dealer Agreement or any of the transactions contemplated hereby”).

       Cobalt’s FINRA Arbitration claims involve alleged violations of securities laws and

FINRA Rules, namely: (1) violation of § 10(b) of the Exchange Act of 1934 and Rule 10b5

(against Mr. Marquez); (2) violation of FINRA Rules (against Mr. Marquez); (3) control person

liability under § 20(a) of the Exchange Act of 1934 and respondeat superior (against YAC); and


                                                  13
         Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 18 of 23




(4) failure to reasonably supervise Marquez (against YAC). However, like the arbitration claims

in Citigroup Global Mkts. Inc. v. All Children’s Hospital, Inc., these claims are “inextricably

linked” with the SDNY Action contract claims as they ultimately relate to the services rendered

by NYBAY pursuant to the Advisory Contract, and involve the same Work Product, Project,

Debt Financing and Closing. Citigroup Global Mkts. Inc., 5 F. Supp. 3d 537, 542 (S.D.N.Y.

2014).

IV.      THE FORUM SELECTION CLAUSE DISPLACES THE FINRA ARBITRATION
         EVEN THOUGH THE PARTIES IN THE FINRA ARBITRATION AND THE
         SDNY ACTION ARE DIFFERENT

         Cobalt will also likely argue that the Forum Selection Clause does not displace the

FINRA Arbitration because the SDNY Action and the FINRA Arbitration involve different

parties. This Court has rejected this argument as well. “[I]t is well established that ‘a range of

transaction participants, parties and non-parties, should benefit from and be subject to forum

selection clauses.” Int'l Private Satellite Partners, L.P. v. Lucky Cat Ltd., 975 F. Supp. 483, 485-

86 (W.D.N.Y. 1997) (internal quotations and citations omitted). “In order to bind a non-party to

a forum selection clause, the party must be ‘closely related’ to the dispute such that it becomes

‘foreseeable’ that it will be bound.” Nanopierce Tech., Inc. v. Southbridge Capital Mgmt., No.

02-0767, 2003 WL 22882137, at *5 (S.D.N.Y. Dec. 4, 2003) (internal quotations and citations

omitted).

         “A non-party is ‘closely related’ to a dispute if its interests are ‘completely derivative’ of

and ‘directly related to, if not predicated upon’ the signatory party's interests or

conduct.” Weingard v. Telepathy, Inc., No. 05 Civ. 2024(MBM), 2005 WL 2990645, at *5

(S.D.N.Y. Nov. 7, 2005); see Nanopierce Techs., Inc. v. Southridge Capital Mgmt, L.L.C., No.

02 Civ. 0767(LBS), 2003 WL 22882137, at *6 (S.D.N.Y. Dec. 4, 2003) (holding “the Court is

satisfied that [the CFO] was ‘closely related’ to [the transaction in question] such that it was


                                                   14
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 19 of 23




foreseeable that she would be bound by the Forum Selection Clause in the Purchase

Agreement”).

        Other circuits honors contractual forum selection clause to cover “tort claims against non-

signatories” “if ‘resolution of the claims relates to interpretation of the contract,’ or if the tort

claims ‘involve the same operative facts as a parallel claim for a breach of contract.’” Weingard,

2005 WL 2990645, at *5.

        In the instant case, there can be no serious argument that both Mr. Marquez and YAC are

“closely related” to the dispute pending in the SDNY. First, Mr. Marquez is “closely related” to

the SDNY Action because he is the managing partner of NYBAY and the signatory (in his

institutional capacity as the managing partner on behalf of NYBAY) of the Advisory Contract.

He negotiated the terms of the agreement with Cobalt and provided services to Cobalt on behalf

of NYBAY pursuant to the Advisory Contract.

        Second, YAC is also “closely related” to the SDNY Action because the entity is

specifically designated as the broker dealer if the Transaction required one. See In re Optimal

U.S. Litig., 813 F. Supp. 2d 351, 369 (S.D.N.Y. 2011) (“a third party will have an enforceable

right under a forum selection clause ‘if the promised performance will be of pecuniary benefit to

him and the contract is so expressed as to give the promisor reason to know that such benefit is

contemplated’”) (footnote omitted).

V.      FINRA RULE 12200 IS INAPPLICABLE BECAUSE COBALT IS NOT A
        “CUSTOMER” UNDER THE FINRA CODE

        Cobalt argues that it must arbitrate its claims against YAC and Mr. Marquez according to

FINRA Rule 12200, which mandates arbitration if (i) there is a written agreement to arbitrate or

(ii) brought by a customer under certain circumstances.




                                                   15
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 20 of 23




       Cobalt’s argument here is based on the faulty premise that Cobalt is a “customer” of Mr.

Marquez. A person seeking to compel a FINRA member to arbitrate as its "customer" must (1)

have an account with the FINRA member or (2) have purchased goods and services from the

member. See Deutsche Bank Sec., Inc. v. Roskos, No. 15CV534-LTS, 2016 WL 9446863

(S.D.N.Y. Aug. 4, 2016). Cobalt does not meet either criteria. Cobalt does not have and never

has had an account with Mr. Marquez or YAC, and has not purchased goods or services from

Mr. Marquez or YAC. Cobalt had a contract for services with NYBAY, not Mr. Marquez. Cobalt

cannot simply disregard that entity. Even if it can, arguendo, Cobalt is still left with the Advisory

Contract it entered into and the Forum Selection Clause, which precludes arbitration for the

reasons previously mentioned.

       Additionally, the services covered by FINRA relate to activities covered by FINRA’s

regulation, meaning investment banking and securities, not financial advisory services of the

type rendered by NYBAY here. See UBS Fin. Servs., Inc. v. Carilion Clinic, 706 F.3d 319, 325

(4th Cir. 2013) ("when FINRA uses ‘customer’ in Rule 12200, it refers to one, not a broker or

dealer, who purchases commodities or services from a FINRA member in the course of the

member's business activities insofar as those activities are covered by FINRA's regulation,

namely the activities of investment banking and the securities business").

       Finally, it bears noting that Cobalt’s own allegations that NYBAY failed to provide

services worthy of remuneration defeat its claim to be a customer under Rule 12200. The Second

Circuit noted:

                 [T]he purchase of a good or service from a FINRA member creates
                 a customer relationship… Likewise, when it is clear that no goods
                 or services were provided by the FINRA member, "there is no need
                 to grapple with the precise boundaries of the FINRA meaning of
                 ‘customer’" because "no rational factfinder could infer a customer”
                 relationship on such facts.



                                                 16
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 21 of 23




Citigroup Global Mkts, Inc. v. Abbar, 761 F.3d 268, 275 (2d Cir. 2014).

       If NYBAY did not provide any services, as alleged by Cobalt in the SDNY Action and

the FINRA Arbitration, then the argument about whether Cobalt is a “customer” is largely

academic. In any event, it should be left to this Court and not arbitration to decide the nature and

scope of services NYBAY provided to Cobalt, as agreed to by the parties and memorialized in

their Forum Selection Clause.

VI.    COBALT WAS REQUIRED BUT FAILED TO ASSERT FRAUD AS A
       COMPULSORY COUNTERCLAIM IN THE SDNY ACTION

       As noted above, the gravamen of Cobalt’s FINRA Arbitration, according to their

Statement of Claim, is that Mr. Marquez defrauded Cobalt. Specifically, Cobalt alleges that

“[Mr.] Marquez held himself and NY Bay out to the public as a registered investment banking

when they clearly are not” and that “[t]his operated as a fraud and deception upon Cobalt which

justifiably relied on these misrepresentations and omissions of material facts concerning NY Bay

as an unregistered broker/dealer.” (Michailidis Dec. Ex. 2 ¶¶ 21, 22.)

       Of course, Cobalt’s claim has no merit as NYBAY disclosed to Cobalt on page 1 of the

Advisory Contract that it is not a broker dealer. Putting that aside, Cobalt’s remedy for this

alleged fraud is to seek rescission of the Advisory Contract and money damages. Yet, Cobalt did

not assert any counterclaims when it answered the Complaint in the SDNY Action on September

6, 2019. Under Rule 13(c) of the Federal Rules of Civil Procedure, Cobalt’s fraud claim is

clearly a compulsory counterclaim and should have been asserted when it responded to the

Complaint.

       Under Rule 13(a), a claim is considered compulsory if it “(A) arises out of the transaction

or occurrence that is the subject matter of the opposing party's claim; and (B) does not require

adding another party over whom the court cannot acquire jurisdiction.”



                                                 17
        Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 22 of 23




       “The test for determining whether a counterclaim is compulsory is whether a logical

relationship exists between the claim and the counterclaim and whether the essential facts of the

claims are so logically connected that considerations of judicial economy and fairness dictate

that all the issues be resolved in one lawsuit.” Adam v. Jacobs, 950 F.2d 89, 92 (2d Cir. 1991)

(internal quotations and citation omitted); see also Jones v. Ford Motor Credit Co., 358 F.3d

205, 209 (2d Cir. 2004). In interpreting Rule 13(a), “this Circuit generally has taken a broad

view, not requiring an absolute identity of factual backgrounds[,] but only a logical relationship

between them.” United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979) (internal quotations

and citation omitted); see also Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 701 F. Supp.

2d 568, 588 (S.D.N.Y. 2010).

       Cobalt’s FINRA Arbitration claims are certainly related to NYBAY’s claim in the SDNY

Action as the “essential facts” involved in both matters relate to the Advisory Contract, the

Transaction, the Project, the Work Product, the Debt Financing and the Closing.

                                          CONCLUSION

       For the reasons and upon the authorities set forth above, the Court should grant

NYBAY’s motion and stay the FINRA Arbitration pending the outcome of this case together

with such other and further relief as is just and proper.

Dated: New York, New York
       March 25, 2020

                                                       DUANE MORRIS LLP

                                                       By: s/ Evangelos Michailidis
                                                              Evangelos Michailidis
                                                       1540 Broadway
                                                       New York, New York 10036-4086
                                                       T: (212) 692-1000
                                                       F: (212) 202-4931
                                                       emichailidis@duanemorris.com



                                                 18
Case 1:19-cv-03618-GHW Document 52 Filed 03/25/20 Page 23 of 23




                                   CECCARELLI LAW FIRM PLLC

                                   By:   s/Joseph J. Ceccarelli
                                           Joseph J. Ceccarelli
                                   48 Wall Street
                                   New York, New York 10005-2903
                                   T: (212) 889-3675
                                   jceccarelli@ceccarellilaw.com

                                   Attorneys for Plaintiff New York Bay
                                   Capital, LLC.




                              19
